Citation Nr: 1044483	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-35 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for endometriosis with 
edema.

2.  Entitlement to service connection for interstitial cystitis.

3.  Entitlement to service connection for adjustment disorder/ 
depressed mood, with atypical chest pain.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 2004 to November 
2006.

This matter comes before the Board of Veterans Appeals on appeal 
from a March 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  Endometriosis is related to active service.

2.  Interstitial cystitis is related to active service.  

3.  Adjustment disorder is shown as likely as not to have 
initially manifested during active service  


CONCLUSIONS OF LAW

1.  Endometriosis was incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Interstitial cystitis was incurred in service.   38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2010).

3.  Adjustment disorder was incurred in service.   38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

A December 2006 letter provided the Veteran with notice of the 
evidence required to substantiate her claims.  The letter 
informed the Veteran what information and evidence VA was 
responsible for obtaining and what evidence VA would assist her 
in obtaining.  The letter explained how disability ratings and 
effective dates are determined.  This letter satisfied the timing 
requirements set forth in Pelegrini, as it was provided prior to 
the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has also 
had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claims

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§1110.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
psychoses,  if it is shown that the veteran served continuously 
for 90 days or more during a period of war or during peacetime 
after December 31, 1946, such disease became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2010).  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997)



A veteran who served for at least six months during a period of 
war or during peacetime on or after January 1, 1947, is presumed 
to have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111 (West 2002); see VAOPGCPREC 3-2003 (July 16, 2003).  A 
preexisting disease will be considered to have been aggravated by 
military service when there is an increase in disability during 
such service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010). 
Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered aggravation unless 
the underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b) (2010).  A claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under this rebuttal standard attaches.  Cotant v. 
Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-2003.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence can 
even be sufficient with respect to establishing medical matters 
such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus. The Court noted that 
lay evidence may establish the presence of a condition during 
service, postservice continuity of symptomatology and evidence of 
a nexus between the present disability and postservice 
symptomatology.  Id.

A.  Endometriosis with edema

A review of the service treatment records reflects that a 
diagnosis of endometriosis was not noted in the report of the 
January 2004 enlistment examination.  

In order to overcome the presumption of soundness, the record 
must clearly and unmistakably show that the claimed disability 
pre-existed service and was not aggravated thereby.  In this 
case, the evidence does not clearly and unmistakably show that 
endometriosis pre-existed service.  

An August 2004 entry in the service medical records indicates 
that the Veteran reported a two-year history of abdominal pain.  
A 2004 medical record indicated that the Veteran had previously 
been evaluated for endometriosis but nothing was found.  The 
Veteran did not report a history of endometriosis, and there are 
not any medical records in evidence indicating that the Veteran 
was diagnosed with endometriosis prior to service.  

The Veteran received treatment for endometriosis throughout 
service.  In November 2004, the Veteran was started on Lupron for 
presumed endometriosis.  Thereafter, the Veteran continued to 
undergo treatment, including repeated laparoscopy in July 2005 
and surgery for treatment of endometrial lesions.  

The Veteran was subsequently referred for evaluation by a 
physical evaluation board.  The board determined that there was 
compelling evidence to support a finding that the current 
condition existed prior to service and was not permanently 
aggravated beyond natural progression by such service.  The 
report noted a history of pelvic pain for months prior to entry.  
The report found that endometriosis was symptomatic prior to 
entry and continued through natural progression after entry.  

In January 2007, the Veteran had a VA examination.  The examiner 
indicated that the claims file was reviewed.  The examination 
report noted that the Veteran reported developing abdominal and 
pelvic pain around August 2004.  The Veteran had a diagnostic 
laparoscopy in December 2004.  The Veteran reported that she was 
found to have endometriosis.   The Veteran had another 
laparoscopy in August 2005, and there were some lesions that were 
compatible with treated endometriosis.  The examiner did not 
provide a medical opinion regarding the etiology of 
endometriosis.  

Based on the foregoing, the Board finds that the Veteran is 
presumed to have been sound with respect to endometriosis.  The 
record does not clearly and unmistakably demonstrate that 
endometriosis pre-existed service.  Although the Veteran reported 
a history of pelvic pain, the service treatment records did not 
indicate any prior diagnosis of endometriosis.  It was noted that 
she had had public bone pain and dysmenorrheal.  The notation of 
pelvic pain is not specific and could be associated with a number 
of medical problems, including the service-connected ovarian 
cysts.  The evidence reasonably establishes that endometriosis 
initially manifested during active duty service.  Further, the 
evidence reflects continuous treatment of endometriosis since 
service.  

As noted above, under Savage, supra., the evidence must show that 
(1) the veteran had a chronic disease in service, or during an 
applicable presumptive period, and (2) that the veteran currently 
has the same condition. The record demonstrates that the Veteran 
was initially diagnosed with endometriosis during service and has 
received continuous post-service treatment for this condition.  
As there is a current diagnosis of endometriosis, evidence that 
this disability was first noted during active service, and 
evidence of continuity of symptomatology since shortly after 
discharge from active service, entitlement to service connection 
is warranted.





B.  Interstitial cystitis

A review of the service treatment records indicates that 
interstitial cystitis was not noted at enlistment.  Accordingly, 
clear and unmistakable evidence is required to overcome the 
presumption of soundness.  

In this case, the evidence of record does not clearly and 
unmistakably show that cystitis existed prior to service.  In 
this regard, a 2007 VA examination found that cystitis developed 
during service in 2004.  Accordingly, the Veteran is presumed 
sound with respect to cystitis.  

During service, the Veteran was seen with complaints of abdominal 
pain and difficulty voiding.  In August 2004, the Veteran was 
seen with a complaint of abdominal pain.  A physician assessed 
urinary tract infection.  Thereafter, the Veteran was diagnosed 
with chronic interstitial cystitis.  Complaints regarding 
interstitial cystitis were noted throughout service.  

The July 2006 physical evaluation board report noted findings of 
urogynecologic dysuria and interstitial cystitis.  The Board 
concluded that cystitis existed prior to service and was not 
aggravated by service.  

A medical evaluation board report dated in June 2006 noted that 
the Veteran presented to the urology clinic on consultation from 
gynecology with a complaint of frequent urination and pain in the 
suprapubic region.  The Veteran reported that the pain was worse 
with holding of urine and improved with voiding.  It was noted 
that the Veteran had had this pain for the last seven months and 
had noticed progressive frequency and pain.  The examiner 
rendered a diagnosis of interstitial cystitis.  

Post-service VA outpatient records reflect current treatment of 
interstitial cystitis.  

A report of an October 2007 VA examination noted that the Veteran 
developed interstitial cystitis in 2004, and a final diagnosis 
was made in 2005.   The examiner did not provide a medical 
opinion regarding the etiology of cystitis. 

After a careful review of the record, the Board concludes that 
service connection for interstitial cystitis is warranted.  The 
record shows that cystitis initially manifested in service in 
2004.  The record further reflects ongoing treatment of 
interstitial cystitis since service.  Accordingly, the Board 
concludes that service connection is warranted for interstitial 
cystitis.  

C.  Adjustment disorder

Service treatment records do not reflect complaints or findings 
of adjustment disorder or any other psychiatric disabilities.  

The Veteran had a VA examination in January 2007.  The examiner 
noted that the claims file was reviewed.  The examiner diagnosed 
no psychiatric disorder.

A September 2007 medical opinion from Dr. V. Polavrarapu, M.D., 
noted that the Veteran had been under her care for seven months 
for the treatment of an unspecified anxiety disorder.  The 
symptoms included recurrent chest pain for which repeated medical 
workups were negative.  She had also experienced recurrent panic 
attacks and depression.  It was noted that the onset of the 
Veteran's symptoms was approximately one year prior.  The Board 
notes that this would place the onset of adjustment disorder in 
approximately September 2006, during active service.  

Given the evidence indicating that the Veteran is currently 
diagnosed with adjustment disorder and that such disorder 
initially manifested during service, the Board finds that service 
connection for adjustment disorder is warranted.  Accordingly, 
service connection for adjustment disorder is granted.  




ORDER

Service connection for endometriosis is granted.

Service connection for interstitial cystitis is granted.

Service connection for adjustment disorder is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


